DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
This communication is in response to the Amendment filed on 03/10/22.
Claims 1-5, 7-20 and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 15 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “a housing; a microphone housed by the housing; a wireless network interface housed by the housing; an electronic display; a radar sensor housed by the housing; and  a processing system housed by the housing, comprising one or more processors, that receives data from the microphone and the radar sensor and is in communication with the wireless network interface and electronic display, wherein the processing system is configured to: receive audio data from the microphone; detect that a cough has occurred based on the received audio data; receive radar data indicative of reflected radio waves from the radar sensor; perform a state analysis process based on the received radar data such that, separately for each user of a plurality of users within a bed, a state is selected from a plurality of states; attribute the detected cough to a particular user of the plurality of users within the bed based at least in part on the state selected for each user of the plurality of states based on the received radar data;  receive a spoken command from the microphone; output data based on the spoken command, via the wireless network interface, to a cloud-based server system; receive an instruction from the cloud-based server system via the wireless network interface in ”, in combination with all other limitations in the claim(s) as defined by applicant. 
	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 11/04/21 and 3/10/22 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ANTIM G SHAH/Primary Examiner, Art Unit 2652